DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 30 November 2021 has been considered and entered. Accordingly, claims 1-19 and 21 are pending in this application. Claim 20 is cancelled; claim 21 is new; claims 1, 9, 17, and 19 are currently amended; claims 2-8, 10-16, and 18 are original.

In view of Applicant’s amendments to the claims, all rejections have been withdrawn.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As stated in the interview summary mailed 19 November 2021, the amendments overcome the prior art of record. Applicant further amended the independent claims to address the clarity issues raised by Examiner during the interview. The prior art does not disclose or render obvious, when taken as a whole with the other limitations of the claims, determining a conflict between metadata and determining a hierarchy for resolving the conflict as recited in the independent claims 1, 9, and 18.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/James E Richardson/Primary Examiner, Art Unit 2167